Case: 11-15248    Date Filed: 09/07/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-15248
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:11-cr-00180-RAL-EAJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JON JERALD HAMMILL,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 7, 2012)

Before BARKETT, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      John Badalamenti, appointed counsel for Jon Hammill in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 11-15248    Date Filed: 09/07/2012   Page: 2 of 2

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hammill’s conviction and

sentence are AFFIRMED.




                                         2